                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

GERARD DAVID McCREE, JR.,                  )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )   CASE NO. 2:19-cv-722-ALB
                                           )       [WO]
GREG GRIFFIN,                              )
                                           )
             Defendant.                    )
                                           )

                                     ORDER

    In this 42 U.S.C. § 1983 action, Plaintiff Gerard David McCree is a state inmate

currently incarcerated pursuant to a sentence of life without parole imposed upon

him by the Circuit Court of Montgomery County, Alabama in 2003 for convictions

on three counts of capital murder. He previously filed a habeas action challenging

these convictions which was denied by this court. McCree v. Jones, 2:06-cv-520-

WHA-SRW, motion for certificate of appealability denied by the Eleventh Circuit

on June 1, 2009. In the instant § 1983 action, “McCree challenges the

constitutionality of orders entered by Greg Griffin, a judge for the Montgomery

County Circuit Court, in a recent Rule 32 action over which Judge Griffin

presided. (Doc. 1 at 3–4). Plaintiff seeks a declaratory judgment finding the actions

of Judge Griffin violated his constitutional rights and an order compelling Judge

Griffin to produce to Plaintiff physical evidence obtained in his case from the site
where the victim’s body was found after being shot by Plaintiff at a separate location

for DNA testing and analysis. (Doc. 1 at 29). Plaintiff challenged the orders issued

by Judge Griffin in the state appellate courts by writ of mandamus which both the

Alabama Court of Criminal Appeals and Alabama Supreme Court denied. (Doc. 1-

1 & Doc. 1-2).

    Under well-settled law, the magistrate recommended that Plaintiff’s claims

against Judge Griffin be summarily dismissed because he is entitled to absolute

immunity for the actions undertaken within his judicial capacity in a state civil

proceeding over which he had jurisdiction. Specifically,

              The claims presented against Judge Griffin provide no basis for
      relief before this court as “judicial immunity is an immunity from suit,
      not just from ultimate assessment of damages.” Mireles v. Waco, 502
      U.S. 9, 11 (1991) (internal citation omitted). “Judges are entitled to
      absolute immunity from suits for acts performed while they are acting
      in their judicial capacity unless they acted in complete absence of all
      jurisdiction.” Allen v. Fla., F. App’x 841, 843 (11th Cir. 2012). “A
      judge will not be deprived of immunity because the action he took was
      in error, was done maliciously, or was in excess of his authority; rather,
      he will be subject to liability only when he has acted in the clear absence
      of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)
      (internal quotation marks and citation omitted); Mireles, 502 U.S. at 11
      (holding that “[j]udicial immunity is not overcome by allegations of bad
      faith or malice[.]”); Allen, 458 F. App’x at 843 (same). “[T]he relevant
      inquiry is the nature and function of the act, not the act itself.” Mireles,
      502 U.S. at 12 (internal quotation marks and citation omitted). “This
      immunity applies to proceedings under 42 U.S.C. § 1983.” Wahl v.
      McIver, 773 F.2d 1169, 1172 (5th Cir. 1981).

Doc. 4 at 2–3.



                                           2
   Plaintiff filed an objection to the Recommendation, in which he argues that this

court improperly dismissed this case against Judge Griffin because Judge Griffin’s

actions in denying his request for access to evidence, i.e., a hat found at the dump

site of the victim’s body which had not been subjected to DNA testing, denied him

access to evidence which might after testing support a claim of actual innocence or

prove exculpatory by showing some other person may have been present when the

victim’s body was left in the woods. (Doc. 5). Plaintiff argues that Judge Griffin

acted arbitrarily and deprived him of due process by denying him access to the

evidence for DNA testing. However, Judge Griffin entered the orders in a state civil

action over which he had jurisdiction and, as such, is therefore entitled to absolute

immunity.

    The Recommendation further found that

      insofar as McCree seeks declaratory or injunctive relief from various
      final orders issued by Judge Griffin in the Rule 32 proceeding, this court
      lacks jurisdiction to render such judgment in an action filed pursuant to
      42 U.S.C. § 1983. “The Rooker-Feldman doctrine prevents . . . lower
      federal courts from exercising jurisdiction over cases brought by ‘state-
      court losers’ challenging ‘state-court judgments rendered before the
      district court proceedings commenced.’ Exxon Mobil Corp. v. Saudi
      Basic Industries Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d
      454 (2005).” Lance v. Dennis, 546 U.S. 459, 460, 126 S.Ct. 1198, 1199
      (2006). Although “Rooker-Feldman is a narrow doctrine,” it remains
      applicable to bar McCree from proceeding before the court as this case,
      with respect to any claims challenging a final order issued by a state
      court, is “‘brought by [a] state-court loser[] complaining of injuries
      caused by state-court judgments rendered before the district court
      proceedings commenced and inviting district court review and rejection
      of those judgments.’ 544 U.S. at 284, 125 S.Ct. [at] 1517.” Lance, 546

                                          3
      U.S. at 464, 125 S.Ct. at 1201. Moreover, a 42 U.S.C. § 1983 action is
      inappropriate either to compel or to appeal a particular course of action
      by a state court. Datz v. Kilgore, 51 F.3d 252, 254 (11th Cir. 1995) (A
      § 1983 suit arising from alleged erroneous decisions of a state court is
      merely a prohibited appeal of the state court judgment); see also
      Rolleston v. Eldridge, 848 F.2d 163 (11th Cir. 1988).

Doc. 4 at 3–4.

    Based on the foregoing, Plaintiff’s objections provide no basis for relief from

the Recommendation dismissing his claims against Judge Griffin.

      Accordingly, it is ORDERED as follows:

      1. The Magistrate Judge’s Recommendation (Doc. 4) is ADOPTED;

      2. Plaintiff’s objections (Doc. 5) are OVERRULED;

      3. Plaintiff’s Complaint is summarily dismissed prior to service of process

under 28 U.S.C. § 1915(e)(2)(B).

      A final judgment will be entered separately.

DONE and ORDERED this 5th day of November 2019.



                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE




                                         4
